Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 6, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00733-CR



                      IN RE LEON HARRISON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 635921

                         MEMORANDUM OPINION

      On September 19, 2016, relator Leon Harrison filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Brad Hart, presiding judge of the 230th District Court of Harris County, to hear
and rule on various motions relating to relator’s request for new DNA testing, and
to appoint counsel to represent relator in these matters. Relator has not filed any
appendix or record with this court.

      A trial court is required to consider and rule upon a motion within a
reasonable time. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992) (orig. proceeding); In re Querishi, 14-15-00232-CV, 2015 WL
1456150, at *1 (Tex. App.—Houston [14th Dist.] Mar. 26, 2015, orig. proceeding)
(mem op.). “When a motion is properly filed and pending before a trial court, the
act of giving consideration to and ruling upon that motion is a ministerial act, and
mandamus may issue to compel the trial judge to act.” Barnes, 832 S.W.2d at 426;
see also Eli Lilly and Co. v. Marshall, 829 S.W.2d 157, 158 (Tex. 1992) (trial
court abused its discretion by refusing to conduct hearing and render decision on
motion).

      However, relator must show that the motion was filed and that he presented
it to the trial court for a ruling. See In re Clewis, 14-10-00086-CV, 2010 WL
547087, at *1 n.3 (Tex. App.—Houston [14th Dist.] Feb. 18, 2010, orig.
proceeding) (mem. op.). The record must show not only that the motion was filed,
but was brought to the attention of the trial court. See In re Layton, 257 S.W.3d
794, 795 (Tex. App.— Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d
885, 886 (Tex. App.—San Antonio 2003, orig. proceeding); In re Williams, 14-16-
00012-CR, 2016 WL 191952, at *1 (Tex. App.—Houston [14th Dist.] Jan. 14,
2016, orig. proceeding) (mem. op.).


                                         2
      Additionally, as the party seeking relief, relator has the burden of providing
this court with a sufficient record to establish his right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”).

      Because relator has not provided our court with a sworn or certified copies
of the motions that are the subject of his petition that he allegedly filed with the
trial court or with a record that shows that he requested the trial court hear or rule
on these motions, relator has not established his right to mandamus relief.

      Further, Rule of Appellate Procedure 9.5 requires that documents filed with
court be served on all parties (including the State of Texas) and the certificate of
service contain date, manner of service, name and address of each person served
and, if person served is party’s attorney, name of party represented by attorney.
Tex. R. App. P. 9.5. The certificate of service in relator’s petition does not meet
these requirements.

      For these reasons, we deny relator’s petition for writ of mandamus.


                                                    PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                          3